Name: 2003/529/CFSP: Political and Security Committee Decision DRC 2/2003 of 11 July 2003 on the setting up of the Committee of Contributors for the European Union military operation in the Democratic Republic of Congo
 Type: Decision
 Subject Matter: European Union law;  Africa;  EU institutions and European civil service;  cooperation policy
 Date Published: 2003-07-23

 Avis juridique important|32003D05292003/529/CFSP: Political and Security Committee Decision DRC 2/2003 of 11 July 2003 on the setting up of the Committee of Contributors for the European Union military operation in the Democratic Republic of Congo Official Journal L 184 , 23/07/2003 P. 0013 - 0014Political and Security Committee Decision DRC 2/2003of 11 July 2003on the setting up of the Committee of Contributors for the European Union military operation in the Democratic Republic of Congo(2003/529/CFSP)THE POLITICAL AND SECURITY COMMITTEE,Having regard to the Treaty on European Union, and in particular Article 25, last paragraph, thereof,Having regard to the Council Joint Action 2003/423/CFSP of 5 June 2003 on the European Union military operation in the Democratic Republic of Congo(1), and in particular Article 10 thereof,Whereas:(1) Under Article 10 of the Joint Action 2003/423/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the setting up of a Committee of Contributors, in case that the third States provide significant military contributions.(2) The European Council conclusions of Nice and Brussels have laid down the arrangements for the participation of third States in crisis management operations and the setting up of a Committee of Contributors.(3) The Committee of Contributors will play a key role in the day-to-day management of the operation. The Committee will be the main forum where contributing States collectively address questions relating to the employment of their forces in the operation. The PSC, which exercises the political control and strategic direction of the operation, will take account of the views expressed by the Committee of Contributors.(4) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Denmark does not participate in the financing of the operation,HAS DECIDED AS FOLLOWS:Article 1EstablishmentA Committee of Contributors for the European Union military operation in the Democratic Republic of Congo (hereafter called the CoC) is hereby established.Article 2FunctionsThe terms of reference of the CoC are laid down in the European Council Conclusions of Nice (7, 8 and 9 December 2000) and Brussels (24 to 25 October 2002).Article 3Composition1. The CoC members shall be as follows:- Representatives of all EU Member States,- Representatives of the third States participating in the operation and providing significant military contributions, referred to in the Annex.2. The Director General of the European Union Military Staff and the Operation Commander are also entitled to attend or to be represented at the CoC meetings.Article 4ChairIn conformity with the Nice conclusions and without prejudice to the prerogatives of the Presidency, the CoC for this operation will be chaired by the Secretary General/High Representative or his representative in close consultation with the Presidency, assisted by the Chairman of the European Union Military Committee or representative.Article 5Meetings1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chair's initiative, or at the request of a member.2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The proceedings shall be circulated after each meeting.3. Representatives of the Commission and other persons may be invited for relevant parts of the discussion, as appropriate.Article 6Procedure1. Except as provided in paragraph 3 and without prejudice to the competencies of the Political and Security Committee and the responsibilities of the Operation Commander,- unanimity of the representatives of States contributing to the operation shall apply when the CoC takes decisions on day-to-day management of the operation,- unanimity of the CoC members shall apply when the CoC makes recommendations on possible adjustments to operational planning, including possible adjustment to objectives.The abstention of a member shall not preclude unanimity.2. The Chair shall establish that the majority of the representatives of States entitled to take part in the deliberations is present.3. All procedural questions shall be settled by the simple majority of the members present at the meeting.4. Denmark shall not take part in any decision of the Committee.Article 7Confidentiality1. The Council Security Regulations shall apply to the meetings and proceedings of the CoC. In particular, representatives in the CoC shall possess adequate security clearances.2. The deliberations of the CoC shall be covered by the obligation of professional secrecy, except insofar the CoC unanimously decides otherwise.Article 8Entry into forceThis Decision shall enter into force on the day of its adoption.Done at Brussels, 11 July 2003.For the Political and Security CommitteeThe PresidentM. Melani(1) OJ L 143, 11.6.2003, p. 50.ANNEXLIST OF THIRD STATES REFERRED TO IN ARTICLE 3- Brazil- Canada- South Africa.